Case: 19-30745     Document: 00515530102         Page: 1      Date Filed: 08/17/2020




            United States Court of Appeals
                 for the Fifth Circuit                             United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 17, 2020
                                 No. 19-30745
                                                                     Lyle W. Cayce
                                                                          Clerk
 Brette Tingle,

                                                           Plaintiff—Appellant,

                                     versus

 Troy Hebert, In his Individual Official Capacity as the
 Commissioner of The Office of Alcohol and Tobacco
 Control of the Louisiana Department of Revenue;
 Office of Alcohol and Tobacco Control of the
 Louisiana Department of Revenue,

                                                       Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:15-CV-626


 Before DAVIS, STEWART, and HO, Circuit Judges.
 Per Curiam:*




        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30745      Document: 00515530102         Page: 2    Date Filed: 08/17/2020




                                  No. 19-30745


        Brette Tingle worked as a supervisory agent for the Louisiana Office
 of Alcohol and Tobacco Control (“ATC”). During the course of an
 investigation into Tingle, ATC searched his state-issued cell phone. ATC
 discovered racist and sexist text messages sent by Tingle and fired him. ATC
 Commissioner Troy Hebert detailed Tingle’s termination in press releases
 and interviews with local news media.
        Tingle responded by bringing a host of claims against both ATC and
 Hebert. Following a six-day trial, the jury found in favor of ATC and Hebert
 on all claims. Tingle renewed his motion for judgment as a matter of law and
 filed a motion for new trial, both of which the district court denied. He
 launched a timely appeal.
        Before us are Tingle’s claims against Hebert, both related to the
 search of his state-issued cell phone: actions for invasion of privacy in
 violation of the Louisiana and federal Constitution, and for defamation. We
 review de novo the district court’s denial of a motion for judgment as a matter
 of law. Abraham v. Alpha Chi Omega, 708 F.3d 614, 620 (5th Cir. 2013). We
 will only reverse if “the jury’s factual findings are not supported by
 substantial evidence, or if the legal conclusions implied from the jury’s
 verdict cannot in law be supported by those findings.” Williams v. Manitowoc
 Cranes, L.L.C., 898 F.3d 607, 614 (5th Cir. 2018) (quoting OneBeacon Ins. Co.
 v. T. Wade Welch & Assocs., 841 F.3d 669, 676 (5th Cir. 2016)).
        Tingle’s arguments are without merit. First, even if we assume
 arguendo that Tingle had a reasonable expectation of privacy concerning his
 state-issued cell phone, the evidence presented at trial supports the jury’s
 finding that the search was justified at its inception and not excessive in
 scope. See City of Ontario, Cal. v. Quon, 560 U.S. 746, 764 (2010). The
 evidence also supports the jury’s conclusions that the contents of Hebert’s
 communication with the media were true. See Cangelosi v. Schwegmann Bros.




                                       2
Case: 19-30745     Document: 00515530102         Page: 3     Date Filed: 08/17/2020




                                  No. 19-30745


 Giant Super Markets, 390 So. 2d 196, 198 (La. 1980) (tort of defamation
 requires falsity); Jaubert v. Crowley Post-Signal, Inc., 375 So. 2d 1386, 1388
 (La. 1979) (claim of invasion of privacy under Louisiana Constitution
 requires falsity). Finally, the evidence supports the jury’s finding that
 Hebert’s conduct did not amount to an unreasonable public disclosure of
 embarrassing private facts. See Jaubert, 375 So. 2d at 1389 (“An actionable
 invasion of privacy occurs only when the defendant’s conduct is
 unreasonable and seriously interferes with the plaintiff’s privacy interest.”)
 (footnote omitted).
        The district court’s judgment is AFFIRMED.




                                       3